Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-25 are currently pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2020 and 01/20/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 18, 22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating diagnosis. 
 receiving first radiotherapy treatment plan optimization problem having a first set of parameters; processing, the first set of parameters to estimate a second set of parameters of a second radiotherapy treatment plan optimization problem; generating a solution to the second radiotherapy treatment plan optimization problem based on the estimated second set of parameters; and generating a radiotherapy treatment plan based on the solution to the second radiotherapy treatment plan optimization problem and regarding claim 18- the limitation training the machine learning model to generate an estimate of a second set of parameters of a second radiotherapy treatment plan optimization problem by establishing a relationship between the second set of parameters and the first set of parameters of the plurality of the first training radiotherapy treatment plan optimization problems as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a processor circuitry, a computer-readable medium and one or more processors the claimed invention amounts to mathematical concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations). For example, but for a processor circuitry, a computer-readable medium and one or more processors, the claims encompass generating a radiotherapy treatment plan via mathematical manipulation of data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of mathematical relationships, mathematical formulas or equations, mathematical calculations, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Alternatively, the claimed invention amounts to a method of organizing human activity, i.e., a series of instructions or rules a human would follow to generate a radiotherapy treatment plan.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor circuitry, a computer-readable medium and one or more processors to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).

  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “computing a deviation between…a decoded version of the given solution in a space of the given one of the plurality of first training radiotherapy treatment plan optimization problems and the corresponding solution;” The claim is indefinite because it is unclear how a deviation is computed and what a decoded version of the given solution in a space of the given one of the plurality of first training radiotherapy treatment plan optimization problems and the corresponding solution is. A decoding step was also never recited to occur. The claim also recites “updating parameters of the machine learning model based on the computed deviation.” The claim is indefinite because it is unclear which parameters are to be updated, the first set of parameters or the second set of parameters, or both. 
Claim 20 recites “computing a metric…and updating parameters…based on the computed metric.” The claim is indefinite because it is unclear how a metric is computed and which parameters are to be updated, the given one of the first set of parameters or the estimate of the second set of parameters. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 10, 11, 15, 16, 18-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zankowski (US 2019/0074079).

REGARDING CLAIM 1
	Zankowski discloses a method for solving a radiotherapy treatment plan optimization problem, the method comprising ([0004] teaches radiotherapy treatment planning and [0025] teaches a treatment planning process as an optimization problem (interpreted by examiner as radiotherapy treatment plan optimization problem)): receiving, by processor circuitry, a first radiotherapy treatment plan 5optimization problem having a first set of parameters ([0033] teaches obtaining and processing image data associated with a patient to generate treatment plan for the patient and teaches a treatment planning step for the planning process, where first treatment planning step generates first output data (interpreted by examiner as receiving a first radiotherapy treatment plan optimization problem (planning step) having first set of parameters (first output data)) based on image data and first input data generated based on image data); processing, by the processor circuitry, the first set of ([0033] teaches a second treatment planning step to generate a treatment plan based on first output data (interpreted by examiner as first set of parameters) and second input data (interpreted by examiner as second set of parameters) generated based on first output data (interpreted by examiner as processing the first set of parameters to estimate a second set of parameters of a second radiotherapy treatment plan optimization problem)); generating, by the processor circuitry, a solution to the second 10radiotherapy treatment plan optimization problem based on the estimated second set of parameters ([0065] teaches an AI engine 470 performs treatment plan generation to generate output data based on input data (interpreted by examiner as based on the estimated second set of parameters) [0066]-[0067] teach a prediction model trained to create similar results to an optimization algorithm and deducing a general solution (interpreted by examiner as solution to second radiotherapy treatment plan optimization problem)); and generating, by the processing circuitry, a radiotherapy treatment plan based on the solution to the second radiotherapy treatment plan optimization problem ([0064] teaches treatment plan generation. [0021] and step 150 teach performing radiotherapy treatment planning to generate treatment plan for a patient and treatment plan 150 is generated to deliver radiation to a “target” representing, for example, a malignant tumor requiring treatment (e.g., prostate tumor, etc.) (interpreted by examiner as radiotherapy treatment plan based on the solution to the second radiotherapy treatment plan optimization problem) [0028] teaches treatment plan is clinically acceptable and optimal for a given patient).

REGARDING CLAIM 3
Zankowski discloses the limitation of claim 1.
Zankowski further discloses:
(Zankowski  at fig 1-6 and [0028]-[0029] teach artificial intelligence techniques and AI engine to ameliorate various challenges associated with radiotherapy planning. [0033] teaches training multiple AI engines to perform treatment planning step of the planning process and teaches for example a second input generated based on first output data of the first AI engine (interpreted by examiner as machine learning model is trained to establish a relationship between the second set of parameters and the first set of parameters of a plurality of training radiotherapy treatment plan optimization problems) [0034] also teaches training first and second AI engines and using any data generated based on output of another engine. [0067] also teaches AI engines using an optimization algorithm).

REGARDING CLAIM 5
Zankowski discloses the limitation of claim 1.
Zankowski further discloses:
The method of claim 1, wherein the second set of parameters is smaller than the first set of parameters (Zankowski at [0041] teaches training AI engines using training data. [0042] teaches training data extracted from past treatment plans. [0048] teaches that the training phase improves AI engine for the next iteration and training data may be updated to increase or reduce the amount of labeled data. In another example, outlier cases in the training data may be identified or removed if necessary (examiner interprets this as implying that the second set of parameters is smaller than the first). [0042] teaches training data including labeled data specifying input-output (interpreted by examiner as first and second parameters) mappings).

REGARDING CLAIM 6
Zankowski discloses the limitation of claim 1.
Zankowski further discloses:
The method of claim 1, wherein processing the first set of parameters comprises applying at least one of a non-linear functional relationship or a statistical model to the first set of parameters, wherein the statistical model comprises modeling the first set of parameters as random variables dependent on the second set of parameters and an objective function or constraint of the second radiotherapy treatment plan optimization problem is derived based on a measure of central tendency of the objective function or constraint of the first radiotherapy treatment plan optimization problem (Zankowski at [0041] teaches a statistical model used during training phase, so that AI engines can be trained separately and validated separately (interpreted by examiner as applying a statistical model to the first set of parameters (training phase)). [0046] teaches an independently-developed set of statistical models may be used to validate results of the k.sup.th AI engine, the term “independently-developed” may refer to inference-related independence (e.g., statistical models that are developed based on different sets of data or assumptions). This way, the statistical model(s) may be used to evaluate the reliability or validity of an AI engine. Any dependence among the statistical models may reduce the amount of additional information that may be gained using several models in the inference (interpreted by examiner as statistical model comprises modeling the first set of parameters as random variables dependent on the second set of parameters) and [0047] teaches that the statistical models may serve as a feedback mechanism to accelerate training, such as by backpropagation, etc. Using a variety of statistical models, each AI engine may be trained more rapidly using a relatively small number of datasets (interpreted by examiner as an objective function or constraint derived based on a measure of central tendency of the objective function or constraint)).

REGARDING CLAIM 7
Zankowski discloses the limitation of claim 1.
Zankowski further discloses:
The method of claim 1, wherein the second radiotherapy treatment plan optimization problem includes fewer constraints than the first radiotherapy treatment plan optimization problem (Zankowski at [0048] teaches that if the AI engine does not satisfy certain validation criteria, the training phase continues by improving AI engine for the next iteration and training data may be updated to increase or reduce the amount of labeled data. Any outlier cases (interpreted by examiner as constraints) in training data may be identified and removed (interpreted by examiner as second radiotherapy treatment plan optimization problem includes fewer constraints than the first radiotherapy treatment plan optimization problem). [0028] teaches improving the efficiency of radiotherapy treatment planning and possibly the treatment outcome. [0113] teaches that standards of treatment planning shift and improve over time).

REGARDING CLAIM 8
Zankowski discloses the limitation of claim 1.
Zankowski further discloses:
The method of claim 1, wherein a matrix in the second radiotherapy treatment plan optimization problem is sparse or structured in correspondence with a matrix in the first radiotherapy treatment plan optimization problem, (Zankowski at [0025] teaches formulating the treatment planning process as an optimization problem and at [0033]-[0034] teaches the generation of a second treatment plan based on output data of the first treatment plan and second input data generated based on the first output data. [0047] teaches sparse statistical models (interpreted by examiner as wherein a matrix in the second radiotherapy treatment plan optimization problem is sparse or structured in correspondence with a matrix in the first radiotherapy treatment plan optimization problem) and wherein generating the solution comprises processing the second radiotherapy treatment plan optimization problem using an optimization process and at [0066] teaches using an optimization process and deducing a general solution for an optimization problem, and then an optimization algorithm is used to create the final 2D fluence maps [0065] teaches that treatment plan includes fluence maps (interpreted by examiner as wherein generating the solution comprises processing the second radiotherapy treatment plan optimization problem using an optimization process)).

REGARDING CLAIM 10
Zankowski discloses the limitation of claim 1.
Zankowski further discloses:
The method of claim 1, wherein the second radiotherapy treatment plan optimization problem has a fixed size relative to a size of the first radiotherapy treatment plan optimization problem (Zankowski at [0044] teaches evaluating a size quantity of a structure using the statistical model and [0045] teaches evaluating the probability using a statistical model may be unconditional (e.g., describes the statistics of the quantity over the whole set of training data) or conditional (e.g., describes the statistics of some quantity in condition that certain previous intermediate result has been obtained). For example, structure size could be used unconditionally (e.g., it has the same criteria regardless of the CT scan), or it could be conditional to some values derived from the CT scan (e.g., total area of non-zero region in the slice going through the center of the given organ) (interpreted by examiner as wherein the second radiotherapy treatment plan optimization problem has a fixed size relative to a size of the first radiotherapy treatment plan optimization problem)).

REGARDING CLAIM 11
Zankowski discloses the limitation of claim 1.
Zankowski further discloses:
The method of claim 1, wherein the solution to the second radiotherapy treatment plan optimization problem approximates a solution to the first radiotherapy treatment plan optimization problem (Zankowski at [0058]-[0059] teaches dose prediction (interpreted by examiner as solution), statistical models and statistical analysis to ensure predicted dose data matches with historical experience and [0066] teaches that in treatment plan generation, the prediction model is trained to create similar results to an optimization algorithm (interpreted by examiner as the solution to the second radiotherapy treatment plan optimization problem approximates a solution to the first radiotherapy treatment plan optimization problem)).

REGARDING CLAIM 15
Zankowski discloses the limitation of claim 1.
Zankowski further discloses:
The method of claim 1 further comprising mapping the solution to the second radiotherapy treatment plan optimization problem onto a space of the first set of parameters of the first radiotherapy treatment plan optimization problem (Zankowski at [0067] teaches statistical model may be used to evaluate certain attribute(s) associated with the 2D fluence maps in treatment plan. Other validation data may include known input-output mappings that are not used during training. (interpreted by examiner as mapping the solution to the second radiotherapy treatment plan optimization problem onto a space of the first set of parameters of the first radiotherapy treatment plan optimization problem)).

REGARDING CLAIM 16
Zankowski discloses the limitation of claim 15.
Zankowski further discloses:
The method of claim 15, wherein mapping the solution onto the space of the first set of parameters comprises applying a machine learning model to the solution to estimate another solution to the first radiotherapy treatment plan optimization problem (Zankowski at [0042] teaches using supervised learning, the training data may include labeled data specifying known input-output mappings and using reinforcement learning, statistical model(s) may be used to guide the training process at block 320, such as to favor solutions having certain statistical properties (interpreted by examiner as mapping the solution onto the space of the first set of parameters comprises applying a machine learning model to the solution to estimate another solution to the first radiotherapy treatment plan optimization problem)).
REGARDING CLAIM 19
Zankowski discloses the limitation of claim 18.
Zankowski further discloses:
The method of claim 18, wherein the machine learning model is trained in a supervised approach by (Zankowski at [0037] teaches each AI engine may employ any suitable learning model, such as supervised learning): 15obtaining a first training data pair comprising a given one of the first set of parameters and a corresponding solution to a given one of the plurality of first training radiotherapy treatment plan optimization problems (Zankowski at [0042] teaches training data or statistical model, where training data is extracted from past treatment plans. Training data includes labeled data specifying input-output mapping. During the training phase, AI engine is trained to learn a function that maps or transforms the input data to the output data, and using reinforcement learning, statistical model(s) may be used to guide the training process at block 320, such as to favor solutions having certain statistical properties (interpreted by examiner as obtaining a first training data pair comprising a given one of the first set of parameters) [0059] teaches training data  may include actual clinical patient data, and/or automatically-generated data derived from knowledge guided treatment planning using automated scripts (interpreted by examiner as obtaining a first training data pair comprising a corresponding solution to a given one of the plurality of first training radiotherapy treatment plan optimization problems)); processing the given one of the first set of parameters with the machine learning model to generate the estimate of the second set of parameters of the 20second radiotherapy treatment plan optimization problem (Zankowski at [0033] teaches a second treatment planning step to generate a treatment plan based on first output data (interpreted by examiner as first set of parameters) and second input data (interpreted by examiner as second set of parameters) generated based on first output data and [0037] teaches that the term “AI engine” may refer to any suitable hardware and/or software component(s) of a computer system that are capable of executing algorithms according to an AI model (interpreted by examiner as the given one of the first set of parameters with the machine learning model to generate the estimate of the second set of parameters of the second radiotherapy treatment plan optimization problem)); solving the second radiotherapy treatment plan optimization problem based on the estimate of the second set of parameters to generate a given solution to the second radiotherapy treatment plan optimization problem (Zankowski at [0033] teaches AI engine deduces a general solution for a full non-convex optimization problem (interpreted by examiner as solving the second radiotherapy treatment plan optimization problem based on the estimate of the second set of parameters), and then an optimization algorithm is used to create the final 2D fluence maps (interpreted by examiner as generate a given solution to the second radiotherapy treatment plan optimization problem)); computing a deviation between at least one of: (1) the given solution 25and the corresponding solution (Zankowski at [0107] and figure 10 teach deviation of parameter data from performance target=mean or median value (y1) (interpreted by examiner as computing a deviation between at least one of: (1) the given solution (parameter data) and the corresponding solution (performance target))) or (2) a decoded version of the given solution in a space of the given one of the plurality of first training radiotherapy treatment plan optimization problems and the corresponding solution; and updating parameters of the machine learning model based on the computed deviation (Zankowski at [0107] teaches a score or weight may be assigned to the AI engine (interpreted as the machine learning model) based on the deviation or distance from y1).


REGARDING CLAIM 20
Claim 20 is analogous to Claim 19 thus Claim 20 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 19.
Zankowski further discloses:
The method of claims 18, wherein the machine learning model is trained in an unsupervised approach by (Zankowski at [0037] teaches that each AI engine may employ any suitable learning model, such as unsupervised learning): computing a metric of the given solution (Zankowski at [0046] teaches the statistical model may return value(s) and the returned value(s) may be based on user-given metrics and teaches statistical model may be used to validate results (interpreted by examiner as computing a metric of the given solution)); and updating parameters of the machine learning model based on the computed metric (Zankowski at [0046] teaches the statistical models may be deployed clinically to simplify or automate parts of the radiotherapy treatment planning process before AI training achieves clinical acceptability and [0048] teaches the network architecture or model parameters of the AI engine may be updated (interpreted by examiner as updating parameters of the machine learning model based on the computed metric)).

REGARDING CLAIM 21
Zankowski discloses the limitation of claim 20.
Zankowski further discloses:
The method of claim 20, wherein the metric comprises a statistical metric representing a likelihood of observing training data or a utility of a treatment plan corresponding to the given solution (Zankowski at [0046] teaches any suitable “statistical model” may be used, ranging from simple metric(s) to more complex model(s). The statistical model may return a value that may be based on automatic feature extraction process, user-given metrics. For example, an independently-developed set of statistical models may be used to validate results. Using statistical models, an AI engine may be trained more quickly. Also, the statistical models may be deployed clinically to simplify or automate parts of the radiotherapy treatment planning process before AI training achieves clinical acceptability (interpreted by examiner as wherein the metric comprises a statistical metric representing a likelihood of observing training data or a utility of a treatment plan corresponding to the given solution)).

REGARDING CLAIMS 18, 22 and 24
Claims 18, 22 and 24 are analogous to Claim 1 thus Claims 18, 22 and 24 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

 further discloses machine learning model to solve a radiotherapy treatment plan optimization problem ([0037] teaches that the term “AI engine” may refer to any suitable software component(s) of a computer system that are capable of executing algorithms according to an AI model. Any suitable AI model(s) may be used, such as neural network, deep learning system, Bayes classifier, decision tree, discriminant analysis, fuzzy logic, etc. Different AI engines may apply the same AI model, or different models. Each AI engine may employ any suitable learning model, such as supervised learning, unsupervised learning, semi-supervised learning, reinforcement learning, etc. [0051] teaches four different AI engines trained during training phase and used to perform treatment planning steps (interpreted by examiner as method for training a machine learning model to solve a radiotherapy treatment plan optimization problem). 
Zankowski further discloses non-transitory computer-readable instructions, the computer-readable instructions comprising instructions for performing operations (Zankowski at [0094])
Zankowski further discloses a memory for storing instructions; and one or more processors for executing the instructions stored in the memory for performing operations (Zankowski at [0035], [0118], [0119])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 9, 12-14, 17, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zankowski (US 2019/0074079) and in further view of Sjolund (US 2017/0177812).

REGARDING CLAIM 2
Zankowski discloses the limitation of claim 1.
Zankowski discloses:
first and second sets of parameters ([0033] teaches first output data (interpreted by examiner as first set of parameters) and second input data (interpreted by examiner as second set of parameters))

 does not disclose, however Sjolund further discloses:
The method of claim 1, wherein the parameters comprise at least one of optimization variables, an objective function, or a set of constraints (Sjolund at [0008] teaches parameters of a probability density function to determine one or more treatment plan parameters. [0026] teaches optimizing plan parameters and using optimization technique based on clinical and domestic constraints (interpreted by examiner as parameters comprising a set of constraints)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the treatment planning of Zankowski to include constraint parameters as taught by Sjolund, with the motivation of creating treatment planning that can be used to control radiation beam parameters, and using a radiotherapy device to effectuate a treatment by delivering a spatially varying dose distribution to the patient. (Sjolund at [0002]).

REGARDING CLAIM 4
Zankowski discloses the limitation of claim 1.
Zankowski does not disclose, however Sjolund further discloses:
The method of claim 1, wherein a first optimization variable in the first set of parameters is excluded from the second set of parameters (Sjolund at [0008] teaches minimizing a convex optimization function based on the parameters of the probability density function to determine one or more treatment plan parameters (interpreted by examiner as means to infer that optimization variable in the first set of parameters is excluded from second set of parameters)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the treatment planning of Zankowski to exclude optimization 

REGARDING CLAIM 9
Zankowski discloses the limitation of claim 1.
Zankowski does not disclose, however Sjolund further discloses:
The method of claim 1, wherein the solution to the second radiotherapy treatment plan optimization problem is invariant or equivariant to permutations of first and second subsets of the first set of parameters (Sjolund at [0041] teaches a scale invariant feature transform. [0068] teaches maximizing the optimization problem subject to g(u) and h(u) (e.g., functions that specify equality and inequality constraints imposed upon the solution) yields the optimal spatial dose distribution. In some embodiments, the optimization problem can be solved by general purpose optimization algorithms, such as interior-point methods, sequential quadratic programming (SQP), or augmented Lagrangian methods (interpreted by examiner as solution to the second radiotherapy treatment plan optimization problem is invariant to permutations of first and second subsets of the first set of parameters)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the treatment planning of Zankowski to include such a solutions as taught by Sjolund, with the motivation of creating treatment planning that can be used to control radiation beam parameters, and using a radiotherapy device to effectuate a treatment by delivering a spatially varying dose distribution to the patient. (Sjolund at [0002]).


REGARDING CLAIM 12
Zankowski discloses the limitation of claim 1.
Zankowski does not explicitly disclose, however Sjolund further discloses:
The method of claim 1, wherein the first radiotherapy treatment plan optimization problem comprises at least one of a linear programming problem or a quadratic programming problem, and wherein the first and second sets of parameters are related through a Gaussian process (Sjolund at [0046]-[0047] teaches determining joint probability distribution using Gaussian process which model the unknown function as a weighted sum of several sigmoids, each of which is a function of all the relevant explanatory variables, (interpreted by examiner as the first and second sets of parameters are related through a Gaussian process) [0068] teaches the optimization problem can be solved by general purpose optimization algorithms, such as sequential quadratic programming (SQP) (interpreted by examiner as first radiotherapy treatment plan optimization problem comprises a quadratic programming problem)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the treatment planning of Zankowski to include linear programming problem or a quadratic programming problem as taught by Sjolund, with the motivation of generating optimal treatment plans to address various issues. (Sjolund at [0005]).


REGARDING CLAIM 13
Zankowski and Sjolund disclose the limitation of claim 12.
Zankowski does not explicitly disclose, however Sjolund further discloses:
(Sjolund at [0054] teaches the therapy model can be determined as the parameters of the density function that approximates the derived conditional probability distribution for the testing data given the training model. [0055] teaches the derived conditional probability distribution for the testing data can be approximated by a Gaussian distribution with a set of parameters (e.g., moments or cumulants) comprising a mean and standard deviation. [0056] teaches the Gaussian distribution can be specified by a set of parameter θ comprising a mean and standard deviation (e.g., θ={μ,σ}). Parameter θ can comprise different parameters for different distributions. When the descriptive feature vector for testing data is distance (e.g., x*) and the target from the training data is dose, the derived conditional probability distribution can be represented by p(d|x*,θ) instead of p(d|x*) (interpreted by examiner as computing a second parameter of the second set of parameters based on a point estimate corresponding to a Gaussian distribution of a first parameter in the first set of parameters; and replacing the first parameter in the first set of parameters with the second parameter to generate the second radiotherapy treatment plan optimization problem) [0068] teaches the optimization problem can be solved by general purpose optimization algorithms, such as sequential quadratic programming (SQP) (interpreted by examiner as the second radiotherapy treatment plan optimization problem comprises another quadratic programming problem)).

REGARDING CLAIM 14
Zankowski discloses the limitation of claim 1.
 further discloses:
The method of claim 1 further comprising marginalizing the first set of parameters over a Gaussian distribution to estimate the second set of parameters ([] teaches the set of parameters for the derived conditional probability distribution can be determined by computing the posterior predictive distribution by marginalizing over θ (interpreted by examiner as marginalizing the first set of parameters over a Gaussian distribution to estimate the second set of parameters)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the treatment planning of Zankowski to include Gaussian distribution as taught by Sjolund, with the motivation of optimizing treatment plan on voxel basis. (Sjolund at [0003]).

REGARDING CLAIM 17
Zankowski discloses the limitation of claim 1.
Zankowski does not explicitly disclose, however Sjolund further discloses:
The method of claim 1, wherein the first and second radiotherapy treatment plan optimization problems are processed by an optimization process until a predetermined criterion is met (Sjolund at [0071] teaches target under surgery or treatment, such as a tumor and [0072] teaches using a single-source external-beam radiotherapy device to match a pattern determined in a predetermined treatment plan, such as the external profile of the tumor or a subsection of it. The direction of the beam is varied so that the tumor is irradiated from multiple directions, thereby reducing the dose delivered to tissue surrounding the tumor site (interpreted by examiner as first and second radiotherapy treatment plan optimization problems are processed by an optimization process until a predetermined criterion is met)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the treatment planning of Zankowski to include the optimization process as taught by Sjolund, with the motivation of creating treatment planning that can be used to control radiation beam parameters, and using a radiotherapy device to effectuate a treatment by delivering a spatially varying dose distribution to the patient. (Sjolund at [0002]).


REGARDING CLAIMS 23 and 25
Claims 23 and 25 are analogous to Claim 4 thus Claims 23 and 25 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kumar (US 2020/0261744) teaches automatic selection of optimization strategy in iterative treatment planning. Eriksson (US 2018/0221685) teaches a method, a computer program product and a computer system for radiotherapy optimization. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/L.T.K./Examiner, Art Unit 3626                            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626